DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 02/23/2022, with respect to the rejection(s) of claim(s) 1, 18 and their dependent claims under Kim or Kim and Wooldridge have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim in view of Owen US 2012/0029692.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5, and 7-20 of U.S. Patent No. 10,800,566. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a broadening of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1,7-13,17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim US 2006/0061467 in view of Owen US 2012/0029692.
Kim discloses a storage and dosing station comprising: 
(Re claim 1) “a stationary portion comprising: a controller” (para 0012). “a drive configured to drive an individualizing mechanism to dispense separate solid drug portions” (para 0013). “an information reading device coupled to the controller” (para 0013, abstract). “a detachable portion comprising: a storage container configured to store solid drug portions” (abstract, 100 figure 1). “an outlet configured to output the solid drug portions” (para 0013, 104 figure 1). “an information memory” (abstract, para 0012). “wherein the information reading device is configured to read information stored in the information memory when the detachable portion is coupled to the stationary portion, wherein the information memory stores data that is used by the controller to control operation of the stationary portion” (para 0012, 0030). Tablet information is used to verify the correct dispenser is used to dispense the requested medication. “further comprising a sensor configured to monitor dispensing of solid drug portions through the outlet” (para 0013).
Kim does not disclose that the controller is configured to adjust the sensor based on the ambient light conditions.
Owen teaches that the controller is configured to adjust the sensor based on the ambient light conditions (para 0043, 0080).
It would have been obvious to one skilled in the art to modify the system of Kim to include that the controller is configured to adjust the sensor based on the ambient light conditions because it helps to improve the accuracy of the light sensor.
(Re claim 7) Kim does not disclose that the controller is configured to adjust the sensor based on background light conditions.

It would have been obvious to one skilled in the art to adjust the sensor based on the background light conditions because it improves the reliability of detecting dispensed medication.
(Re claim 8,9) Optical sensors in general function by monitoring continuously and distinguishing between peaks and background.
(Re claim 10) “wherein the information memory stores data determining movement of the drive” (para 0027,0037).
(Re claim 11) “wherein the individualizing mechanism is mounted in the stationary portion and positioned adjacent to the outlet when the detachable portion is coupled to the stationary portion” (200,202 figure 1,3).
(Re claim 12) “the individualizing mechanism is mounted in the detachable portion and connected to the drive when the detachable portion is coupled to the stationary portion” (104 figure 1,3).
(Re claim 13) “the individualizing mechanism contains an identifier, and wherein the information memory comprises a reader for reading and storing the identifier read by the reading device” (400, 500 figure 2,3).
(Re claim 17) “wherein the controller is configured to verify that the stationary portion is compatible with the solid drug portions stored in the detachable portion upon connection of the detachable portion to the stationary portion” (para 0030).
(Re claim 18) “attaching the detachable portion of the storage and dosing station having the storage container to be filled to a docking station, the docking station comprising a reader and a writer for reading and writing the information memory of the detachable portion” (para 0009, 0040). “filling a predetermined number of solid drug portions into the storage container” (para 0023). “writing of data 
Kim does not disclose that the controller is configured to adjust the sensor based on the ambient light conditions.
Owen teaches that the controller is configured to adjust the sensor based on the ambient light conditions (para 0043, 0080).
It would have been obvious to one skilled in the art to modify the system of Kim to include that the controller is configured to adjust the sensor based on the ambient light conditions because it helps to improve the accuracy of the light sensor.

Claims 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim/Owen in view of Yuyama US 2009/0050644.
Kim/Owen discloses the invention as rejected above and an electric motor.
Kim/Owen does not disclose a measuring element configured to measure a current through the electric motor, reverse the electric motor when the current detected by the measuring element exceeds a predefined value.
Yuyama teaches a measuring element configured to measure a current through the electric motor, reverse the electric motor when the current detected by the measuring element exceeds a predefined value (para 0067).
It would have been obvious to one skilled in the art to modify the system of Kim/Owen to include disclose a measuring element configured to measure a current through the electric motor, reverse the electric motor when the current detected by the measuring element exceeds a predefined value because it helps clear jams and damage to the dispenser.
Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim/Owen in view of Schultz US 8,271,128.
Kim/Owen discloses the invention as rejected above and an electric motor.
Kim/Owen does not disclose wherein the data stored in the information memory includes one or more of rotational speed, acceleration and deceleration, maximum torque, rotation angles and/or 
Schultz teaches wherein the data stored in the information memory includes one or more of rotational speed, acceleration and deceleration, maximum torque, rotation angles and/or rotation positions of the movement of the individualizing mechanism for dispensing separate solid drug portions (col 42 lines 35-50)
It would have been obvious to one skilled in the art to modify the system of Kim/Owen to include that the data stored in the information memory includes one or more of rotational speed, acceleration and deceleration, maximum torque, rotation angles and/or rotation positions of the movement of the individualizing mechanism for dispensing separate solid drug portions because it helps the dispenser to more efficiently dispense the stored medication

Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim/Owen in view of Handfield et al. US 2006/0058918.
Kim/Owen discloses the system as rejected above.
Kim/Owen does not disclose at least one light emitting diode (LED) configured to indicate a status of the storage and dosing station.
Handfield teaches at least one light emitting diode (LED) configured to indicate a status of the storage and dosing station (para 0065).
It would have been obvious to one skilled in the art to modify the system of Kim/Owen to include at least one light emitting diode (LED) configured to indicate a status of the storage and dosing station because it allows a quick manner to identify operation status.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim/Owen in view of Chudy US 6,370,841.

Kim/Owen does not disclose that the weight of the attached detachable portion is monitored by the docking station, wherein the number of solid drug portions filled into the storage container is calculated on the basis of measured weight differences of the attached detachable portion.
Chudy teaches that the weight of the attached detachable portion is monitored by the docking station, wherein the number of solid drug portions filled into the storage container is calculated on the basis of measured weight differences of the attached detachable portion (col 11 lines 54-67).
It would have been obvious to one skilled in the art to modify the system of Kim/Owen to include that the weight of the attached detachable portion is monitored by the docking station, wherein the number of solid drug portions filled into the storage container is calculated on the basis of measured weight differences of the attached detachable portion because it provides an efficient way to determine the number of pills in the detachable portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,225,669, 2008/0190953 and 7,742,837 also disclose adjust optical sensors based on the ambient/background light conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655